            Case 1:18-cr-00579-JSR Document 199 Filed 05/18/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
                                                                  :
UNITED STATES OF AMERICA,
                                                                  :
                  -against-                                           ORDER
                                                                  :
SEBASTIAN PINTO-THOMAZ, et al.,                                       18 CR 579 (JSR)
                                                                  :
                                Defendants.
                                                                  :
------------------------------------------------------------------X

Rakoff, D.J.:

        For the reasons set forth on the record at the May 18, 2020 hearing and after considering

the factors set forth in 18 U.S.C. § 3553(a), the Court finds that there are extraordinary and

compelling reasons to justify a reduction in the sentence of defendant Jeremy Millul, inmate no.

85865-054, presently housed at Allenwood Low FCI, and that this reduction is consistent with

the applicable policy statements issued by the U.S. Sentencing Commission. 18 U.S.C. §

3582(c)(l)(A)(i).

        Accordingly, Millul’s motion for reconsideration of the Court’s April 13, 2020 Order

denying his motion for compassionate release, ECF no. 189, is GRANTED, and his sentence is

MODIFIED as follows:

        •        Millul will be released from the custody of the Bureau of Prisons on May 21,
                 2020 and will serve the final two weeks of his sentence in home confinement;

        •        Millul will be required to quarantine at home for this two week period in lieu of
                 quarantining at Allenwood Low FCI prior to his release;

        •        During his period of home confinement, Millul will be supervised by the
                 Department of Probation as Probation deems necessary, which may include
                 periodic telephone contact to confirm his location; and
          Case 1:18-cr-00579-JSR Document 199 Filed 05/18/20 Page 2 of 2



      •       All other conditions set forth in Millul’s July 31, 2019 Criminal Judgment (ECF
              no. 152) shall remain in effect.


It is SO ORDERED.


Dated: May 18, 2020
       New York, New York
                                                  ________________________
                                                     HON. JED S. RAKOFF




                                              2
